Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

--X
In Re:

Gershon Barkany,

Debtor.

 

Marc A. Pergament, as Chapter 7 Trustee
the Estate of Gershon Barkany,

Plaintiff,
- against -
Joseph Rosenberg, Deborah Rosenberg,
Jonathan Zelinger, Gila Zelinger, Ethical

Products, Inc. and Petex International Limited,

Defendants.

 

Mare A. Pergament, Chapter 7 Trustee
of the Estate of Gershon Barkany,

Plaintiff,
- against -

Alan Gerson, Bruce Montague & Partners,
Alfred Schonberger, Judith Schonberger,

Old World Investments, Sam Sprei, Jonathan Zelinger,

Joseph Rosenberg, Jason Rosenthal,

JPMorgan Chase Bank, National Association,
169 16th Street LLC, WLCF Metro Equity
Holdings LLC, L’Chayim Foundation, Inc., and
Law Offices of Allan Lebovits, P.C.,

Defendants.

 

RETURN DATE: AUGUST 6, 2019

TIME! 10:00 A.M.
Chapter 7

Case No. 814-72941-845

Adv. Proc. No. 816-08149-845

Adv. Proc. No. 817-08171-845

 
Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

TRUSTEE’S RESPONSE TO BARM’S OBJECTION
TO APPLICATION TO APPROVE SETTLEMENT

TO: The Honorable Louis A. Scarcella,
United States Bankruptcy Judge:

Marc A. Pergament (“Pergament”), Chapter 7 Trustee (“Trustee”) of the Estate of
Gershon Barkany (“Debtor” or “Barkany”), by his attorneys, Weinberg, Gross & Pergament LLP,
respectfully presents this Response to the Objection of Barkany Asset Recovery & Management LLC
(“BARM”) to the Trustee’s Application for an Order pursuant to Rule 9019 of the Federal Rules of
Bankruptcy Procedure: (a) approving the settlement by and among the Trustee, Jonathan Zelinger
(“Zelinger”), Gila Zelinger (“Gila’’), Ethical Products, Inc. (“EPI”) and Petex International Limited
(“Petex”’) (collectively “Zelinger Parties”); and (c) for such other and further relief as this Court
deems just and proper:

1. The Trustee is aware that in applying the iridium factors to motions such as
the one presented here, in which an objection is filed, this Court often wishes to hear testimony
from the Trustee.

2, In that regard, the Trustee is prepared to testify with respect to the
fulsomeness of the investigation that he and his counsel conducted, prior to enterig into the
Stipulation of Settlement, concerning the claims against the Zelinger Parties underlying this
adversary proceeding.

3, The Trustee is further prepared to testify as to why, following his and his
counsel’s investigation, in the exercise of his business judgment, he determined that settling his
claims against the Zelinger Parties on the terms set forth in the Stipulation of Settlement was in

the best interest of the Estate.

 
Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

4, However, before testifying, certain issues and arguments raised by BARM
require immediate responses.

5, The essence of BARM’s objection is that the Trustee and his counsel failed
to conduct a “reasonable or comprehensive” investigation of the Zelinger Parties. (Objection, at ]
5.) BARM’s assertion is without merit, At this juncture, the Trustee is fairly confident in stating
that no amount of investigation into the Zelinger Parties would satisfy BARM. Given the losses
that BARM sustained at the hands of Barkany, and given that Zelinger is Barkany’s uncle, the
Trustee certainly understand BARM’s continued questioning of whether the Zelinger Parties are
“entitled to a good faith transferee defense.” (Objection, at 4] 29)

6. However, in conducting investigations and entering into settlements, the
Trustee’s focus is on the evidence, and the likelihood that, based on the evidence, the Trustee will
prevail at the summary judgment, trial and appeal stages. It would not be in the best interest of all
creditors of the Estate, either in terms of financial risk or time expended, if the Trustee refused to
settle a claim based on the sort of hearsay, conjecture and speculation that BARM is offering.

7. The Trustee and his counsel spent years investigating the Zelinger Parties
and, in particular, the transactions between the Zelinger Parties and the Debtor, Gershon Barkany
(“Barkany”).

8. The investigation included multiple meetings with BARM’s counsel and
depositions of Zelinger, the Debtor and Joseph Rosenberg (twice). BARM’s counsel attended
these depositions and was given the opportunity to ask any questions it deemed relevant to the
Trustee’s claims against the Zelinger Parties. BARM?’s counsel elected not to examine Barkany

regarding any post 2010 transactions with the Zelinger Parties.

 
Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

9. The investigation also included interviews conducted of Daniel Sklar and
Larry Sturm, the controllers/chief financial officers of Ethical and Petex during the years that
Barkany conducted his Ponzi schemes.

10, In addition, Trustee’s counsel reviewed all of transcripts from the State
Court depositions conducted of the Zelinger Parties and Joseph Rosenberg by BARM’s counsel,
and all documents, reports and files provided to counsel by BARM’s counsel, which covered the
years 2007 through the end of 2010.

11, Trustee’s counsel also reviewed the voluminous document productions
made by the Zelinger Parties and Joseph Rosenberg, the voluminous document productions made
by Alan Gerson, Esq., the attorney through whose escrow accounts the funds of Barkany and his
investors/lenders flowed from January 2011 until the date of Barkany’s arrest in March 2013.

12. In addition to the Trustee’s own theories, for years, the Trustee and his
counsel sought to track down every “lead” provided by BARM in pursuit of the Trustee’s claims
against the Zelinger Parties. However, the Trustee did not uncover any evidence tending to prove
that the Zelinger Parties were aware of, suspected, or aided and abetted, Barkany’s Ponzi schemes.
Thus, under binding Second Circuit precedent, the Trustee entered into the settlement on the basis
that he was entitled to recover the “net winnings” of the Zelinger Parties. Notwithstanding the
Objection, the Trustee believes that in entering into the settlement on this basis, he exercised his
business judgment in a proper and appropriate manner.

13.  BARM highlights that the amounts transferred by Barkany to the Zelinger
Parties far exceeds the settlement amount. (PMOL, at § 10.) However, BARM ignores the
amounts transferred by the Zelinger Parties to Barkany, which, in the absence of knowledge of

Barkany’s misconduct, must be credited to the Zelinger Parties.

 
Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

14. BARM alleges that the Trustee’s investigation of the Zelinger Parties was
“done in a very accepting manner.” (Objection, at 924.) In all of the Trustee’s years as a Chapter
7 trustee, this is the first time that he has been accused on going too easy on a defendant. That
being said, BARM’s allegation has no basis. As stated above, the Trustee and his counsel followed
the evidence. Nothing more, nothing less.

15. BARM alleges that Trustee’s counsel simply “accept[ed] without challenge
Zelinger’s testimony that he was not aware of Barkany’s fraud.” (Objection, at 4/24.) The Trustee
believes that a fair and objective reading of Zelinger’s deposition transcript reveals otherwise.
Regardless, as always, prior to the deposition, Trustee’s counsel inquired of BARM as to whether
BARM possessed information that would prove useful at Zelinger’s deposition. All issues raised
by BARM were covered during the deposition. BARM’s counsel elected not to appear for the
deposition.

16. |BARM also questions whether the Zelinger Parties produced all documents
concerning their financial relationship with Barkany. (Objection, at 23.) While there always
exists the possibility that a defendant withholds a document from production, the Trustee has no
reason to suspect that documents were withheld. In this regard, for the period of 201] to March
2013, the documents produced by the Zelinger Parties were entirely consistent with the bank
statements produced by Mr. Gerson. Had Mr. Gerson’s escrow accounts revealed any transactions
with Barkany not previously disclosed by the Zelinger Parties, it would have given the Trustee
reason to doubt the completeness of the Zelinger Parties’ production. No such discrepancies were
revealed.

17. . BARM makes much of the fact that in May 2019, the Trustee secured

possession of two (2) of Barkany’s computers. While it is true that, until May 2019, the Trustee

 
Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

was not aware of the existence of the two (2) computers -- believing that the hard drives previously
provided to him by Barkany’s counsel comprised all of the Debtor’s computerized records -- the
Trustee stands by the position that nothing contained in the computers undermines the basis of the
settlement,

18. BARM states that its review has revealed that Barkany’s computers contain
a “substantial amount of information” created after BARM copied Barkany’s hard drives in 2010.
(Objection, at 39.) Putting aside how BARM is defining substantial, BARM has not identified
a single post-2010 document, email or item of information that undermines the basis of the
settlement.

19. BARM states that the computers contain a “substantial amount of
information” created after Barkany’s arrest in March 2013. (Objection, at 39.) The Trustee
agrees with this characterization, but question how this information, none of which relates to the
Zelinger Parties or transactions between Barkany and the Zelinger Parties, impacts the settlement.

20. BARM states that the computers contain information relating to Barkany’s
post-arrest business activities, including Barkany’s raising of funds whose disposition “apparently
remains unknown.” (Objection, at 39.) Absent any indication or suggestion that the Zelinger
Parties were involved in Barkany’s post-arrest business activities, it appears that BARM is raising
this issue to create an issue where none exists.

21.  BARM states that after his arrest, Barkany “continued to use the name
‘Ethical” in connection with his business ventures, which involved soliciting investors for oil and
gas deals. (Objection, at ] 39.) Despite that none of the Zelinger Parties invested with Barkany,
BARM appears to suggest that if Zelinger or Rosenberg knew that Barkany was operating a

business using the name “Ethical” and did not stop him from doing so, it evidences that Zelinger

 
Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

or Rosenberg knew that prior to his arrest, Barkany was operating a Ponzi scheme. The Trustee
does not follow BARM’s logic.

22. BARM contends that the settlement should not be approved until a
“thorough review” of the computers, together with all of the email accounts referenced in
documents contained in the computers, is undertaken. (Objection, at ] 40.) While the Trustee’s
firm’s IT consultant and his counsel did not review every document and email in the computers,
our review was more than sufficient to enable the Trustee to determine that the grounds favoring
the settlement remained in place. Again, nearly all of the information on the computers deals with
the period after Barkany’s arrest. BARM has presented no evidence that during this post-arrest
period that the Zelinger Parties transacted any business with Barkany. The Trustee does not see
the benefit to all of the creditors of the Estate of having his counsel review emails from 2013, 2014
and 2015 that make no reference to (and do not concern) the Zelinger Parties.

23. BARM notes that the computers contains approximately 128,000 emails.
(Objection, at 9 15.) However, BARM has not pointed to one (1) email that relates to the dealings
between the Zelinger Parties and Barkany that underlie the Trustee’s claims in this action.

24. —_‘ Finally, BARM complains that the Trustee does not have the right to release
the “BARM State Court Action Claims.” (Objection, at J 42.)

25. In their State Court action, BARM asserted claims against the Zelinger
Parties (and Rosenberg) for fraudulent conveyance, aiding and abetting fraud, unjust enrichment,
conversion and constructive trust, based on transfers occurring in 2008, 2009 and 2010. In its
Objection, BARM does not identify which of its claims it believes are not property of the Estate.
Based on the Trustee’s understanding of BARM’s claims, the Trustee believes that there is little

doubt that the claims are property of the Estate.

 

 
Case 8-16-08149-las Doc 80 Filed 08/02/19 Entered 08/02/19 14:43:43

26. For the reasons stated herein, the Trustee recommends that this Court
approve the settlement.

WHEREFORE, it is respectfully requested that this Honorable Court grant the
Trustee’s application in its entirety and such other and further relief as this Court deems just and
proper.

Dated: Garden City, New York
August 2, 2019

Weinberg, Gross & Pergament LLP
Attorneys for Marc A. Pergament,
Chapter 7 Trustee of the Estate of
Gershon Barkany

By:  /s/ Mare A, Pergament
Mare A. Pergament
400 Garden City Plaza, Suite 403
Garden City, New York 11530
(516) 877-2424

 
